968 F.2d 19
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Merced GAMBOA, Maria G. Gamboa, Plaintiffs-Appellants,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 92-2003.
United States Court of Appeals, Tenth Circuit.
May 29, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellants appeal an order of the district court affirming the Secretary of Health and Human Services' (the Secretary's) decision denying Title II and Title XVI disability benefits to appellant Merced Gamboa.   On appeal, appellants contend that the Secretary's decision is not supported by substantial evidence in the record.   We exercise jurisdiction under 28 U.S.C. § 1291 and AFFIRM for substantially the reasons given by the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3